Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21   Entered 05/18/21 20:21:59   Page 1 of
                                         32



                                EXHIBIT 73
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21           Entered 05/18/21 20:21:59     Page 2 of
                                         32
                                                                             Execution Version


                                SETTLEMENT AGREEMENT

         This Settlement Agreement (the “Agreement”) is entered into as of May 11, 2020
 between and among UBS Securities LLC and UBS AG, London Branch (collectively, “UBS”),
 on the one hand, and Highland Multi Strategy Credit Fund, L.P. (f/k/a Highland Credit
 Opportunities CDO, L.P.) (“MSCF”), Highland Credit Opportunities CDO, Ltd. (“Credit Opps”),
 and Highland Credit Opportunities CDO Asset Holdings, L.P. (“Asset Holdings,” and together
 with MSCF and Credit Opps, the “Funds”), on the other. UBS and the Funds are sometimes
 referred to herein collectively as the “Parties” and individually as a “Party.”

                                         RECITALS

       A.     WHEREAS, MSCF and Credit Opps are parties to that certain Loan Agreement,
 made by and between MSCF, Credit Opps, and NexBank, SSB (“NexBank,” and together with
 MSCF and Credit Opps, the “Loan Parties”), dated as of May 1, 2018 (as amended, the “Loan
 Agreement”);

        B.     WHEREAS, Asset Holdings, a wholly owned subsidiary of MSCF, holds life
 settlement policies with policy numbers

           (collectively, the “Life Settlement Policies”);

        C.     WHEREAS, on June 28, 2019, the Loan Parties entered into that certain Second
 Amendment to Loan Agreement pursuant to which it was agreed that the Life Settlement Policies
 with policy numbers                                                        (the “NexBank Life
 Settlement Policies”) would be pledged to secure the obligations under the Loan Agreement;

        D.     WHEREAS, on June 28, 2019, Asset Holdings executed that certain Collateral
 Assignment of Life Insurance in favor of NexBank pursuant to which Asset Holdings believes it
 assigned the NexBank Life Settlement Policies to NexBank to secure the obligations under the
 Loan Agreement (“Assignment”);

        E.     WHEREAS, the Funds have determined that it is in their best interests to sell the
 Life Settlement Policies;

         F.    WHEREAS, UBS believes that it has a valid claim that the Life Settlement
 Policies were fraudulently conveyed to Asset Holdings in 2009 (the “Fraudulent Conveyance
 Claims”);

         G.     WHEREAS, the Fraudulent Conveyance Claims, among other claims, are the
 subject of a lawsuit brought by UBS in the Supreme Court of the State of New York, captioned
 UBS Securities LLC and UBS AG, London Branch v. Highland Capital Management, L.P.,
 Highland Special Opportunity Holding Company, Highland CDO Opportunity Master Fund,
 L.P., Highland Financial Partners, L.P., Highland Credit Strategies Master Fund, L.P.,
 Highland Crusader Offshore Partners, L.P., Highland Credit Opportunities CDO, L.P., Strand
 Advisors, Inc., No. 650097/2009, against Highland Credit Opportunities CDO, L.P., the
 predecessor of MSCF, amongst other parties (the “State Court Action”);



                                                 1
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21             Entered 05/18/21 20:21:59        Page 3 of
                                         32
                                                                                  Execution Version

         H.      WHEREAS, UBS, in the State Court Action, has asserted, among other things,
 that the Life Settlement Policies or their value must be turned over to UBS;

        I.    WHEREAS, the Funds, among other defendants in the State Court Action,
 dispute UBS’s claims to the Life Settlement Policies and the validity of the Fraudulent
 Conveyance Claims and UBS disputes the validity of the Assignment;

        J.      WHEREAS, because of the Fraudulent Conveyance Claims and the Assignment,
 the Funds’ ability to sell the Life Settlement Policies has been compromised;

         K.      WHEREAS, solely to avoid the expense, inconvenience, and uncertainty
 associated with litigation, and without either Party admitting liability, fault, or wrongdoing, or
 releasing or waiving any rights or defenses with respect to the Fraudulent Conveyance Claims,
 the Parties desire to enter into this Agreement to allow the Life Settlement Policies to be sold and
 the proceeds to be distributed.

        NOW THEREFORE, in consideration of the above recitals, the covenants, conditions,
 and promises made herein, and other good and valuable consideration, the receipt of which is
 hereby acknowledged, the Parties agree as follows:

        1.      Sale of Life Settlement Policies; Free and Clear.

                (a)     The Funds will use commercially reasonable efforts to cause the Life
 Settlement Policies to be sold at an auction (the “Auction”) conducted by Maple Life Analytics,
 LLC (“Maple”) for $37,135,000.00 in addition to amounts sufficient to reimburse the Funds for
 any Life Settlement Policy premiums paid in or after May 2020.

                  (b)     Subject to the terms of this Agreement, including Section 4 hereof, UBS
 agrees that, if all or some of the Life Settlement Policies are sold at the Auction, any such sale of
 the Life Settlement Policies will be free and clear of any and all claims (including the Fraudulent
 Conveyance Claims) against or interests in such Life Settlement Policies that have been, could
 have been, or could be asserted by UBS whether in the State Court Action or otherwise. For the
 avoidance of doubt, UBS shall retain any and all such claims against (i) any Life Settlement
 Policies that are not sold in the Auction and/or (ii) against the Funds for the full value of such
 claims as they otherwise existed at the time of the completion of the Auction, including without
 limitation, for the value of any Life Settlement Policies sold at auction, and for any prejudgment
 interest, attorneys’ fees, punitive damages, or other economic claims. For the avoidance of
 doubt, the Parties’ intent is that this Agreement shall neither diminish nor augment the
 recoverable value of any claims UBS has with respect to the Funds or the Life Settlement
 Policies.

        2.      Distribution of Proceeds.

                (a)    Subject to Section 2(b), the proceeds from the Auction will be distributed
 as soon as reasonably practicable as follows:

                        (i)     First, $371,350.00 to Maple as payment for their fees;



                                                  2
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21             Entered 05/18/21 20:21:59       Page 4 of
                                         32
                                                                                 Execution Version

                       (ii)   Second, $100,000.00 to MSCF to be used to pay other expenses
 associated with the Auction;

                       (iii) Third, $15,840,000.000, representing the net proceeds from the
 sale of the NexBank Life Settlement Policies, to NexBank in satisfaction of its claimed security
 interest in the NexBank Life Settlement Policies and in repayment of a portion of the obligations
 owed by the Loan Parties to NexBank pursuant to the Loan Agreement;

                       (iv)   Fourth, $1,750,000 to Highland Capital Management, L.P.
 (“HCMLP”), in satisfaction of certain amounts previously loaned to MSCF for the payment of
 Life Settlement Policy premiums and certain other operating expenses;

                        (v)   Fifth, $8,969,000.00 to MSCF to be used to pay operating costs of
 the Funds (or to repay advances made to pay such costs), including, but not limited to, amounts
 due under the Loan Agreement and premiums due on any remaining life settlement policies,
 provided that none of the amounts in this Section 2(a)(v) shall be transferred to HCMLP as direct
 or indirect repayment of any amounts advanced by HCMLP to MSCF prior to the
 commencement of HCMLP’s chapter 11 bankruptcy case; and

                         (vi)   Sixth, $10,104,650.00 to the Escrow Account (as defined below)
 on the terms set forth in Section 3 hereof;

                (b)     In addition to the distributions set forth above:

                        (i) HCMLP will be entitled to receive any premium repayments or
 refunds made by any buyer of a Life Settlement Policy prior to any distributions being made
 pursuant to Section 2; and

                       (ii)    Subject to Section 5 below, MSCF will retain any payments or
 proceeds received on the Life Settlement Policies that are not otherwise payable to the buyer of
 such Life Settlement Policy in the Auction.

                (c)     Notwithstanding anything in this Agreement to the contrary:

                         (i)    if some, but not all, of the NexBank Life Settlement Policies are
 sold at the Auction, or if the NexBank Life Settlement Policies are sold for less than
 $15,840,000.00, the amount set forth in Section 2(a)(iii) will be reduced to reflect the net
 proceeds from the NexBank Life Settlement Policies actually sold and the amount set forth in
 Section 2(a)(i) will be adjusted to reflect the fee actually payable to Maple; and

                        (ii)    if the proceeds from the Auction are less than $37,135,000.00 for
 any reason, other than as set forth in Section 2(c)(i), the amount set forth in Section 2(a)(i) will
 be adjusted to reflect the fee actually payable to Maple and any decrease in the gross proceeds
 shall be apportioned equally (i.e., by 50%) to each of the amounts set forth in Section 2(a)(vi)
 and Section 2(a)(iv). If the proceeds from the Auction are greater than $37,135,000.00, then the
 additional gross proceeds shall be apportioned equally (i.e., by 50%) to each of the amounts set
 forth in Section 2(a)(v) and Section 2(a)(vi).



                                                   3
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21            Entered 05/18/21 20:21:59        Page 5 of
                                         32
                                                                                Execution Version

         3.      Escrow Account. The proceeds from the Auction distributed pursuant to Section
 2(a)(vi), will be deposited in an escrow account (the “Escrow Account”) maintained at Citibank
 the terms and conditions set forth in the escrow agreement in the form attached hereto as Exhibit
 A (the “Escrow Agreement”). All costs associated with maintaining the Escrow Account will be
 paid by the Funds. As set forth in the Escrow Agreement, the Escrow Account will be
 maintained for a period of two years from the date proceeds are initially deposited therein, unless
 such date is extended by mutual agreement of the Parties or pursuant to an order from a court of
 applicable jurisdiction, and no amounts will be released from the Escrow Account during such
 two year period unless subject to court order or the agreement of the Parties. For the avoidance
 of doubt, it is expected that UBS will seek an extension of this two year period (upon a proper
 showing) if UBS’s claims against HCMLP and/or the Funds have not been resolved. Any
 amounts remaining in the Escrow Account at the expiration of the two year period, as may be
 extended and subject to contrary court order or agreement of the Parties, will be distributed to
 MSCF.

         4.      No Release; No Waiver. Except as set forth in Section 1(a) hereof, nothing
 contained herein is or will be construed as a waiver or release (i) by UBS of any claim, cause of
 action, or right of relief against any of the Funds or their predecessors, including the Fraudulent
 Conveyance Claims, whether in law, equity, or contract, including with respect to any proceeds
 from the sale of any of the Life Settlement Policies (the “Sale”) held in the Escrow Account (the
 “Escrow Amount”), or (ii) by the Funds, their predecessors, or any other party of any defense
 whether in law, equity, or contract with respect to the Fraudulent Conveyance Claims or any
 other claims that UBS may assert. All such rights are expressly reserved. For the avoidance of
 doubt, notwithstanding the Sale of the Life Settlement Policies, (a) UBS’s claims against the Life
 Settlement Policies are fully preserved against the proceeds of the Sale up to the Escrow
 Amount, and (b) all of UBS’s claims, causes of action, and rights of relief, whether in law or
 equity, against the Funds and their predecessors, or any of them, and whether currently pending
 or not, are preserved as to (but not limited by) the total proceeds of the Sale as against any and
 all present and future assets held by, or interests in, the Funds (other than the Life Settlement
 Policies) and shall in no way be deemed altered, diminished, impaired, released, or waived in
 any respect by the Sale, this Agreement, or the execution of this Agreement. For the further
 avoidance of doubt, the payment of proceeds from the Sale to HCMLP shall not be deemed in
 any way to impair, release, or waive any claims, causes of action, or rights of relief held by UBS
 against HCMLP or the Funds and their predecessors, nor shall any such payments in any way
 impair, release, waive, alter, or diminish UBS’s ability to recover such amounts on account of its
 claims against HCMLP in HCMLP’s chapter 11 case or otherwise. For the further avoidance of
 doubt, any claims UBS currently has (if any) with respect to the Life Settlement Policies or
 otherwise against the Funds and their predecessors, including but not limited to, claims for the
 value of the Life Settlement Policies as of the date of the Auction, claims for prejudgment
 interest, claims for attorneys’ fees and/or claims for punitive damages are intended to be
 preserved against the Funds, and shall not be diminished (or augmented) by the fact of the Sale
 of the Life Settlement Policies in the Auction.

        5.      No Additional Distributions.

               (a)     Except for the distributions set forth in Section 2 above, none of the Funds
 will make any distributions or redemption payments to any of MSCF’s limited partners, general


                                                 4
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21              Entered 05/18/21 20:21:59      Page 6 of
                                         32
                                                                                 Execution Version

 partners, shareholders, or other equity holders (collectively, the “Equity Parties”) (regardless of
 whether an Equity Party has tendered its equity interest for redemption) for two years from the
 date of the closing of the Life Settlement Policy sales (the “Standstill Term”) unless such
 payments are made with the mutual agreement of HCMLP and UBS or pursuant to an order from
 a court of applicable jurisdiction. It is agreed that the Funds shall provide UBS with no less than
 five (5) business days’ advance written notice prior to seeking such an order. It is expressly
 recognized that, upon a proper showing (subject to proper objections by HCMLP), UBS may
 obtain a court-ordered extension of the Standstill Term. The Standstill Term may be extended by
 mutual agreement of the Parties or pursuant to an order from a court of applicable jurisdiction.
 Following the expiration of the Standstill Term, as may be extended, MSCF may make
 distributions or redemption payments to the Equity Parties, to the extent permissible and
 appropriate, in its sole discretion. For the avoidance of doubt, the expiration of the Standstill
 Term, in of itself, shall not have any impact on UBS’s rights, if any, with respect to its claims
 against HCMLP and/or the Funds.

                 (b)     During the Standstill Term (and any extension of that term pursuant to
 agreement or court order as set forth herein), the Funds agree to provide UBS with no less than
 five (5) business days’ written notice of any proposed sale, transfer, or other disposition of any
 assets held by, or interest in, the Funds, including the proceeds from such transfer or disposition,
 and the proposed transferee with respect to such assets or interests.

        6.     Representations and Warranties. As of the date hereof, the Funds represent,
 warrant and covenant that the Funds’ current assets and their most recent valuations are set forth
 in Schedule 1 hereto in the following format:

 Asset               Value              Date of Valuation     Source of Valuation




        For the avoidance of doubt, nothing in this Section 6 or Schedule 1 constitutes a
 representation or warranty as to the actual value of the Funds’ assets or the price that can or may
 be obtained from a sale, if any, of such assets.

        7.     Successors In Interest. Each of the Parties agrees that this Agreement will be
 binding upon the Parties, and, as applicable, upon their predecessors, successors, subsidiaries,



                                                  5
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21             Entered 05/18/21 20:21:59         Page 7 of
                                         32
                                                                                  Execution Version

 divisions, alter egos, affiliated and related entities, and their past or present officers, directors,
 partners, employees, attorneys, assigns, agents, representatives, and any or all of them.

         8.      No Admission of Liability. The Parties acknowledge that there is a bona fide
 dispute with respect to the Fraudulent Conveyance Claims. Nothing in this Agreement will
 imply an admission of liability, fault or wrongdoing by the Funds or any other person. In
 particular, the execution of this Agreement will not constitute an admission of liability, fault, or
 wrongdoing on the part of the Funds or any other person

         9.       Confidentiality. The Parties agree that the information provided in Schedule 1
 shall be strictly confidential except as required by law or if necessary to disclose to enforce this
 Agreement (but in such case the Parties will take reasonable care to ensure confidentiality to the
 extent permitted by law). The Parties to this Agreement stipulate and covenant not to repeat,
 speak, display or disclose any of the information set forth in Schedule 1 to anyone other than
 their attorneys and advisors; provided however, that such information may be provided to the
 unsecured creditor committee appointed in the bankruptcy of HCMLP.

         10.     Notice. Each notice and other communication hereunder will be in writing and
 will be sent by email and delivered or mailed by registered mail, receipt requested, and will be
 deemed to have been given on the date of its delivery, if delivered, and on the fifth full business
 day following the date of the mailing, if mailed to each of the Parties thereto at the following
 respective addresses or such other address as may be specified in any notice delivered or mailed
 as set forth below:

        UBS

        UBS Legal Department – Americas Litigation
        Attn: Patrick Shilling
        1285 Avenue of the Americas
        New York, NY 10019
        Telephone No.: 212-713-3685
        E-mail: patrick.shilling@ubs.com

        with a copy (which shall not constitute notice) to:

        Latham & Watkins LLP
        355 South Grand Avenue
        Los Angeles, CA 90071
        Attention: Jeffrey E. Bjork, Esq.
        Telephone No.: 213-485-1234
        Facsimile No.: 213-891-8763
        E-mail: jeff.bjork@lw.com

        MSCF, Asset Holdings, or Credit Opps

        Highland Multi Strategy Credit Fund, L.P.
        c/o Highland Capital Management, L.P.


                                                   6
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21            Entered 05/18/21 20:21:59        Page 8 of
                                         32
                                                                                 Execution Version

        300 Crescent Court, Suite 700
        Dallas, Texas 75201
        Attention: Legal Department
        Telephone No.: 972-628-4100
        Facsimile No.: 972-628-4147
        E-mail: notices@HighlandCapital.com

        with a copy (which shall not constitute notice) to:

        Pachulski Stang Ziehl & Jones LLP
        Attention: Jeffrey Pomerantz, Esq.
        10100 Santa Monica Blvd., 13th Floor
        Los Angeles, CA 90067
        Telephone No.: 310-277-6910
        Facsimile No.: 310-201-0760
        E-mail: jpomerantz@pszjlaw.com

        11.     Advice of Counsel. Each of the Parties represents that such Party has: (a) been
 adequately represented by independent legal counsel of its own choice, throughout all of the
 negotiations that preceded the execution of this Agreement; (b) executed this Agreement upon
 the advice of such counsel; (c) read this Agreement, and understands and assents to all the terms
 and conditions contained herein without any reservations; and (d) had the opportunity to have
 this Agreement and all the terms and conditions contained herein explained by independent
 counsel, who has answered any and all questions asked of such counsel, or which could have
 been asked of such counsel, including, but not limited to, with regard to the meaning and effect
 of any of the provisions of this Agreement.

         12.    Entire Agreement. This Agreement contains the entire agreement and
 understanding concerning the subject matter of this Agreement, and supersedes and replaces all
 prior negotiations and agreements, written or oral and executed or unexecuted, concerning such
 subject matter. Each of the Parties acknowledges that no other Party, nor any agent of or
 attorney for any such Party, has made any promise, representation or warranty, express or
 implied, written or oral, not otherwise contained in this Agreement to induce any Party to
 execute this Agreement. The Parties further acknowledge that they are not executing this
 Agreement in reliance on any promise, representation or warranty not contained in this
 Agreement. This Agreement will not be waived or modified except by an agreement in writing
 signed by each Party or duly authorized representative of each Party.

        13.    No Party Deemed Drafter. The Parties acknowledge that the terms of this
 Agreement are contractual and are the result of negotiations between the Parties and their chosen
 counsel. Each Party and its counsel cooperated in the drafting and preparation of this Agreement.
 In any construction to be made of this Agreement, the Agreement will not be construed against
 any Party.

        14.     Severability. If any term or provision, or portion thereof, of this Agreement is
 declared to be illegal or invalid, the validity of the remaining provisions or portions thereof will



                                                  7
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21            Entered 05/18/21 20:21:59        Page 9 of
                                         32
                                                                                Execution Version

 not be affected thereby, and the illegal or invalid provision or portions thereof will be deemed
 not a part of the Agreement.

         15.     Counterparts. This Agreement may be executed in counterparts with the same
 force and effect as if executed in one complete document. Each Party’s signature hereto will
 signify acceptance of, and agreement to, the terms and provisions contained in this Agreement.
 Photographic, electronic, and facsimile copies of signed counterparts may be used in lieu of the
 originals of this Agreement for any purpose.

         16.    Governing Law; Venue. The Parties agree that this Agreement will be governed
 by and will be construed according to the laws of the State of New York without regard to
 conflict-of-law principles. Each of the Parties hereby submits to the exclusive jurisdiction of the
 state and federal courts located in the Borough of Manhattan with respect to any disputes arising
 from or out of this Agreement.

                             [Remainder of Page Intentionally Blank]




                                                 8
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21     Entered 05/18/21 20:21:59   Page 10 of
                                          32
                                                                       Execution Version


  IT IS HEREBY AGREED.

                                         UBS SECURITIES LLC and UBS AG London Branch


                                         By:
                                         Name: Patrick Shilling
                                         Its:  Authorized Signatory


                                         By:
                                         Name:
                                         Its:



                                         HIGHLAND MULTI STRATEGY CREDIT
                                         FUND, L.P.


                                         By:
                                         Name:
                                         Its:

                                         HIGHLAND CREDIT OPPORTUNITIES CDO
                                         LTD.


                                         By:
                                         Name:
                                         Its:



                                         HIGHLAND CREDIT OPPORTUNITIES CDO
                                         ASSET HOLDINGS, LP


                                         By:
                                         Name:
                                         Its:




                            [Signature Page to Settlement Agreement]
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21    Entered 05/18/21 20:21:59       Page 11 of
                                          32
                                                                          Execution Version


  IT IS HEREBY AGREED.


                                        UBS SECURITIES LLC and UBS AG London Branch



                                        By:
                                        Name: William W. Chandler
                                        Its:  Authorized Signatory


                                        By:
                                        Name:
                                        Its:



                                        HIGHLAND MULTI STRATEGY CREDIT
                                        FUND, L.P.


                                        By:
                                        Name:
                                        Its:

                                        HIGHLAND CREDIT OPPORTUNITIES CDO
                                        LTD.


                                        By:
                                        Name:
                                        Its:



                                        HIGHLAND CREDIT OPPORTUNITIES CDO
                                        ASSET HOLDINGS, LP


                                        By:
                                        Name:
                                        Its:




                               [Signature Page to Settlement Agreement]
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21    Entered 05/18/21 20:21:59   Page 12 of
                                          32
                                                                      Execution Version


  IT IS HEREBY AGREED.
                                        UBS SECURITIES LLC and UBS AG London Branch


                                        By:
                                        Name:
                                        Its:


                                        By:
                                        Name:
                                        Its:



                                        HIGHLAND MULTI STRATEGY CREDIT
                                        FUND, L.P.


                                        By:
                                        Name:
                                        Its:

                                        HIGHLAND CREDIT OPPORTUNITIES CDO
                                        LTD.


                                        By:
                                        Name:
                                        Its:



                                        HIGHLAND CREDIT OPPORTUNITIES CDO
                                        ASSET HOLDINGS, LP


                                        By:
                                        Name:
                                        Its:




                           [Signature Page to Settlement Agreement]
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21    Entered 05/18/21 20:21:59   Page 13 of
                                          32
                                                                     Execution Version


                                     Schedule 1

                                    Fund Assets




                                         10
   Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21    Entered 05/18/21 20:21:59          Page 14 of
                                             32

Highland Multi Strategy Credit Fund
As of 4.30.20 [1][2]


Instrument                                          Market Value       Shares   Price   Price Source




                                                                   ‐
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21    Entered 05/18/21 20:21:59   Page 15 of
                                          32
                                                                     Execution Version


                                      Exhibit A

                              Form of Escrow Agreement




                                         11
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21          Entered 05/18/21 20:21:59       Page 16 of
                                          32



                                     ESCROW AGREEMENT

                 THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as
  of May ___, 2020, by and among (i) UBS Securities LLC (“UBS”), (ii) Highland Multi
  Strategy Credit Fund, L.P. (“MSCF”) and Highland Credit Opportunities CDO Asset
  Holdings, LP (“Asset Holdings” and together with MSCF, sometimes referred to individually
  and collectively, the “Funds”) and the Funds together with UBS, sometimes referred to
  individually as a “Party” and collectively as the “Parties”), and (iii) CITIBANK, N.A., as
  escrow agent (the “Escrow Agent”).

                                            RECITALS

                WHEREAS, the Parties, along with UBS AG, London Branch and Highland
  Credit Opportunities CDO, Ltd., entered into a Settlement Agreement dated May 11, 2020 (as
  amended, restated, supplemented or otherwise modified from time to time, the “Settlement
  Agreement”) pursuant to which the Parties have agreed to place in escrow a portion of the
  proceeds from the sale of certain assets (the “Sale Proceeds”).

                 WHEREAS, the Parties and the Escrow Agent desire to set forth their rights and
  obligations with respect to the Escrow Funds (as defined below) and the distribution and release
  thereof.

                NOW THEREFORE, in consideration of the foregoing and of the mutual
  covenants hereinafter set forth, the parties hereto agree as follows:

          1.      Appointment. The Parties hereby appoint the Escrow Agent as their escrow agent
  for the purposes set forth herein, and the Escrow Agent hereby accepts such appointment and
  agrees to act as escrow agent in accordance with the terms and conditions set forth herein.

          2.       Escrow Funds.

                  (a)    Simultaneous with the execution and delivery of this Agreement, MSCF
  shall deposit or cause to be deposited with the Escrow Agent Sale Proceeds in the amount of
  $10,104,650.00 (or such other amount as may be agreed to by the Parties) (such amount, the
  “Escrow Amount”) in immediately available funds. The Escrow Agent hereby acknowledges
  receipt of the Escrow Amount, together with all products and proceeds thereof, including all
  interest, dividends, gains and other income (collectively, the “Escrow Earnings”) earned with
  respect thereto (collectively, the “Escrow Funds”) in separate and distinct account (the “Escrow
  Account”), subject to the terms and conditions of this Agreement.

                (b)     For greater certainty, all escrow earnings shall be retained by the Escrow
  Agent and reinvested in the Escrow Funds and shall become part of the Escrow Funds; and shall
  be disbursed as part of the Escrow Funds in accordance with the terms and conditions of this
  Agreement.

          3.       Investment of Escrow Funds.




  US-DOCS\115507286.12
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21              Entered 05/18/21 20:21:59         Page 17 of
                                          32



                 (a)    Unless otherwise instructed in writing by the Parties, the Escrow Agent
  shall hold the Escrow Funds in a “noninterest-bearing deposit account” insured by the Federal
  Deposit Insurance Corporation (“FDIC”) to the applicable limits. The Escrow Funds shall at all
  times remain available for distribution in accordance with Section 4 below.

                (b)     The Escrow Agent shall send an account statement to each of the Parties
  on a monthly basis reflecting activity in the Escrow Account for the preceding month.

                  (c)    The Escrow Agent shall have no responsibility for any investment losses
  resulting from the investment, reinvestment or liquidation of the escrowed property, as
  applicable, provided that the Escrow Agent has made such investment, reinvestment or
  liquidation of the escrowed property in accordance with the terms, and subject to the conditions
  of this Agreement. The Escrow Agent does not have a duty nor will it undertake any duty to
  provide investment advice.

          4.       Disposition and Termination of the Escrow Funds.

                 (a)    Escrow Funds. The Parties shall act in accordance with, and the Escrow
  Agent shall hold and release the Escrow Funds as provided in, this Section 4(a) as follows:

                           (i)    Upon receipt of a Joint Release Instruction with respect to the
  Escrow Funds, the Escrow Agent shall promptly, but in any event within two (2) Business Days
  after receipt of a Joint Release Instruction, disburse all or part of the Escrow Funds in accordance
  with such Joint Release Instruction.

                         (ii)   Upon receipt by the Escrow Agent of a copy of Final
  Determination from any Party, the Escrow Agent shall on the second (2nd) Business Day
  following receipt of such copy, disburse as directed, part or all, as the case may be, of the Escrow
  Funds (but only to the extent funds are available in the Escrow Account) to the applicable Party
  or Parties, in accordance with such Final Determination. The Escrow Agent will act on such
  Final Determination without further inquiry.

                            (iii) If the Escrow Funds have not been released in accordance with
  clause (i) or (ii) of this Section 4(a) on or before May [ ] , 2022, or such later date as agreed, and
  notified to the Escrow Agent, in writing by the Parties or established pursuant to an order from a
  court of applicable jurisdiction (the “Escrow End Date”), then, upon receipt of written instruction
  from the Funds (the “Final Instruction”) executed by an authorized signer of each of the Funds,
  unless the Parties deliver to the Escrow Agent a Joint Release Instruction or a contrary order
  from a court of applicable jurisdiction prior to the disbursement expressly superseding such Final
  Instruction, the Escrow Agent shall on the second (2nd) Business Day following receipt of such
  Final Instruction, disburse all remaining Escrow Funds in accordance with such Final Instruction.
  The Funds agree not to send the Final Instruction prior to the Escrow End Date.

                        (iv)    All payments of any part of the Escrow Funds shall be made by
  wire transfer of immediately available funds or check as set forth in the Joint Release Instruction,
  Final Determination or Final Instruction, as applicable.



                                                    2
  US-DOCS\115507286.12
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21             Entered 05/18/21 20:21:59         Page 18 of
                                          32



                         (v)    Any instructions setting forth, claiming, containing, objecting to,
  or in any way related to the transfer or distribution of any funds on deposit in any Escrow
  Account under the terms of this Agreement must be in writing, executed by the appropriate Party
  or Parties as evidenced by the signatures of the person or persons set forth on Exhibit A-1 and
  Exhibit A-2, and delivered to the Escrow Agent either (i) by confirmed facsimile only at the fax
  number set forth in Section 11 below or (ii) attached to an e-mail received on a Business Day
  from an e-mail address set forth in Section 11 below. In the event a Joint Release Instruction,
  Final Instruction or Final Determination is delivered to the Escrow Agent, whether in writing, by
  facsimile or otherwise, the Escrow Agent is authorized to seek confirmation of such instruction
  by telephone call back to the person or persons designated in Exhibits A-1 and/or A-2 annexed
  hereto (the “Call Back Authorized Individuals”), and the Escrow Agent may rely upon the
  confirmations of anyone purporting to be a Call Back Authorized Individual. To assure accuracy
  of the instructions it receives, the Escrow Agent may record such call backs. If the Escrow
  Agent is unable to verify the instructions, or is not satisfied with the verification it receives, it
  will not execute the instruction until all such issues have been resolved. The persons and
  telephone numbers for call backs may be changed only in writing, executed by an authorized
  signer of the applicable Party set forth on Exhibit A-1 or Exhibit A-2, actually received and
  acknowledged by the Escrow Agent.

                   (b)   Certain Definitions.

                       (i)    “Business Day” means any day that is not a Saturday, a Sunday or
  other day on which banks are not required or authorized by law to be closed in New York, New
  York.

                         (ii)    “Final Determination” means a final non-appealable order of any
  court of competent jurisdiction, including without limitation, any judgment, order or decree, that
  finally adjudicates ownership of, or entitlement to, the Sale Proceeds, together with (A) a
  certificate of the prevailing Party to the effect that such order is final and non-appealable and
  from a court of competent jurisdiction having proper authority and (B) the written payment
  instructions of the prevailing Party to effectuate such order.

                          (iii) “Joint Release Instruction” means the joint written instruction,
  substantially in the form of Exhibit B attached hereto, executed by an authorized signer of each
  of UBS and the Funds directing the Escrow Agent to disburse all or a portion of the Escrow
  Funds, as applicable.

                        (iv)   “Person” means an individual, a partnership, a corporation, a
  limited liability company, an association, a joint stock company, a trust, a joint venture, an
  unincorporated organization or a governmental entity or any department, agency or political
  subdivision thereof.

          5.     Escrow Agent. The Escrow Agent undertakes to perform only such duties as are
  expressly set forth herein, which shall be deemed purely ministerial in nature, and no duties,
  including but not limited to any fiduciary duties, shall be implied. The Escrow Agent shall
  neither be responsible for, nor chargeable with, knowledge of, nor have any requirements to
  comply with, the terms and conditions of any other agreement, instrument or document between


                                                   3
  US-DOCS\115507286.12
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21             Entered 05/18/21 20:21:59        Page 19 of
                                          32



  the Parties, in connection herewith, if any, including without limitation the Settlement
  Agreement, nor shall the Escrow Agent be required to determine if any Person has complied with
  any such agreements, nor shall any additional obligations of the Escrow Agent be inferred from
  the terms of such agreements, even though reference thereto may be made in this Agreement.
  Notwithstanding the terms of any other agreement between the Parties, the terms and conditions
  of this Agreement will control the actions of Escrow Agent. The Escrow Agent may rely upon
  and shall not be liable for acting or refraining from acting upon any Joint Release Instruction,
  Final Instruction or Final Determination furnished to it hereunder and believed by it to be
  genuine and to have been signed and presented by an authorized signer of the proper Party or
  Parties. Concurrent with the execution of this Agreement, the Parties shall deliver to the Escrow
  Agent authorized signers’ forms in the form of Exhibit A-1 and Exhibit A-2 attached hereto.
  The Escrow Agent shall be under no duty to inquire into or investigate the validity, accuracy or
  content of any such document, notice, instruction or request. The Escrow Agent shall have no
  duty to solicit any payments which may be due it or the Escrow Funds. In the event that the
  Escrow Agent shall be uncertain as to its duties or rights hereunder or shall receive instructions,
  claims or demands from any Party hereto which, in its opinion, conflict with any of the
  provisions of this Agreement, it shall be entitled to refrain from taking any action and its sole
  obligation shall be to keep safely all property held in escrow until it shall be directed otherwise
  in a Joint Release Instruction, Final Instruction or Final Determination. The Escrow Agent may
  interplead all of the assets held hereunder into a court of competent jurisdiction or may seek a
  declaratory judgment with respect to certain circumstances, and thereafter be fully relieved from
  any and all liability or obligation with respect to such interpleaded assets or any action or
  nonaction based on such declaratory judgment. The Escrow Agent may consult with legal
  counsel of its selection in the event of any dispute or question as to the meaning or construction
  of any of the provisions hereof or its duties hereunder. The Escrow Agent will not be liable for
  any action taken, suffered or omitted to be taken by it in good faith except to the extent that the
  Escrow Agent’s gross negligence or willful misconduct was the cause of any direct loss to either
  Party.     To the extent practicable, the Parties agree to pursue any redress or recourse in
  connection with any dispute without making the Escrow Agent a party to the same. Anything in
  this Agreement to the contrary notwithstanding, in no event shall the Escrow Agent be liable for
  any special, indirect, punitive, incidental or consequential losses or damages of any kind
  whatsoever (including but not limited to lost profits), even if the Escrow Agent has been advised
  of the likelihood of such losses or damages and regardless of the form of action.

          6.     Resignation and Removal of Escrow Agent. The Escrow Agent (a) may resign
  and be discharged from its duties or obligations hereunder by giving thirty (30) calendar days
  advance notice in writing of such resignation to the Parties specifying a date when such
  resignation shall take effect or (b) may be removed, with or without cause, by the Parties acting
  jointly at any time by providing written notice to the Escrow Agent. Any corporation or
  association into which the Escrow Agent may be merged or converted or with which it may be
  consolidated, or any corporation or association to which all or substantially all of the escrow
  business of the Escrow Agent’s line of business may be transferred, shall be the Escrow Agent
  under this Agreement without further act (provided that the Escrow Agent will provide the
  Parties with reasonable notice of any such merger, conversion, consolidation or sale.) The
  Escrow Agent’s sole responsibility after such thirty (30) day notice period expires or after receipt
  of written notice of removal shall be to hold and safeguard the Escrow Funds (without any
  obligation to reinvest the same) and to deliver the same (i) to a substitute or successor escrow

                                                   4
  US-DOCS\115507286.12
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21             Entered 05/18/21 20:21:59        Page 20 of
                                          32



  agent pursuant to a joint written designation from the Parties, (ii) as set forth in a Joint Release
  Instruction or (iii) in accordance with the directions of a Final Determination, and, at the time of
  such delivery, the Escrow Agent’s obligations hereunder shall cease and terminate. In the event
  the Escrow Agent resigns, if the Parties have failed to appoint a successor escrow agent prior to
  the expiration of thirty (30) calendar days following receipt of the notice of resignation, the
  Escrow Agent may petition any court of competent jurisdiction for the appointment of such a
  successor escrow agent or for other appropriate relief, and any such resulting appointment shall
  be binding upon all of the parties hereto.

         7.      Fees and Expenses. All fees and expenses of the Escrow Agent are described in
  Schedule 1 attached hereto and shall be paid by the Funds. The fees agreed upon for the services
  to be rendered hereunder are intended as full compensation for the Escrow Agent services as
  contemplated by this Agreement.

           8.     Indemnity. UBS, on the one hand, and the Funds, on the other hand, hereby agree
  to, severally and not jointly, indemnify, defend, and hold harmless the Escrow Agent and its
  affiliates and their respective successors, assigns, directors, officers, agents and employees (the
  “Indemnitees”) from and against any and all losses, damages, claims, liabilities, penalties,
  judgments, settlements, actions, suits, proceedings, litigation, investigations, costs or expenses
  (including the reasonable fees and expenses of one outside counsel and experts and their staffs
  and all expense of document location, duplication and shipment) (collectively “Escrow Agent
  Losses”) arising out of or in connection with (a) the Escrow Agent’s execution and performance
  of this Agreement, tax reporting or withholding, the enforcement of any rights or remedies under
  or in connection with this Agreement, or as may arise by reason of any act, omission or error of
  the Indemnitee, except to the extent that such Escrow Agent Losses, as adjudicated by a court of
  competent jurisdiction, have been caused by the fraud, gross negligence or willful misconduct of
  such Indemnitee, or (b) its following any instructions or other directions from UBS or the Funds.
  Notwithstanding anything to the contrary herein, the Parties agree, solely as between the Parties,
  that any obligation for indemnification under this Section 8 (or for reasonable fees and expenses
  of the Escrow Agent described in Section 7) shall be borne by the Party or Parties determined by
  a court of competent jurisdiction to be responsible for causing the loss, damage, liability, cost or
  expense against which the Escrow Agent is entitled to indemnification or, if no such
  determination is made, then one-half by UBS and one-half by the Funds. The Parties
  acknowledge that the foregoing indemnities shall survive the resignation or removal of the
  Escrow Agent or the termination of this Agreement.

          9.       Tax Matters.

                  (a)    MSCF shall be responsible for and the taxpayer on all taxes due on the
  interest or income earned, if any, on the Escrow Funds for the calendar year in which such
  interest or income is earned. The Escrow Agent shall report any interest or income earned on the
  Escrow Funds to the IRS or other taxing authority on IRS Form 1099. Prior to the date hereof,
  the Parties shall provide the Escrow Agent with certified tax identification numbers by
  furnishing appropriate forms W-9 or W-8 as applicable and such other forms and documents that
  the Escrow Agent may request.




                                                   5
  US-DOCS\115507286.12
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21             Entered 05/18/21 20:21:59        Page 21 of
                                          32



                 (b)     The Escrow Agent shall be responsible only for income reporting to the
  Internal Revenue Service with respect to income earned on the Escrow Funds. The Escrow
  Agent shall withhold any taxes required to be withheld by applicable law, including but not
  limited to required withholding in the absence of proper tax documentation, and shall remit such
  taxes to the appropriate authorities.

                 (c)     The Escrow Agent, its affiliates, and its employees are not in the business
  of providing tax or legal advice to any taxpayer outside of Citigroup, Inc. and its affiliates. This
  Agreement and any amendments or attachments hereto are not intended or written to be used,
  and may not be used or relied upon, by any such taxpayer or for the purpose of avoiding tax
  penalties. Any such taxpayer should seek advice based on the taxpayer's particular
  circumstances from an independent tax advisor.

          10.     Covenant of Escrow Agent. The Escrow Agent hereby agrees and covenants with
  the Parties that it shall perform all of its obligations under this Agreement and shall not deliver
  custody or possession of any of the Escrow Funds to anyone except pursuant to the express terms
  of this Agreement or as otherwise required by law.

          11.     Notices. All notices, requests, demands and other communications required under
  this Agreement shall be in writing, in English, and shall be deemed to have been duly given if
  delivered (i) personally, (ii) by facsimile transmission with written confirmation of receipt, (iii)
  on the day of transmission if sent by electronic mail (“e-mail”) with a PDF attachment executed
  by an authorized signer of the Party/ Parties to the e-mail address given below, and written
  confirmation of receipt is obtained promptly after completion of the transmission, (iv) by
  overnight delivery with a reputable national overnight delivery service, or (v) by mail or by
  certified mail, return receipt requested, and postage prepaid. If any notice is mailed, it shall be
  deemed given five Business Days after the date such notice is deposited with the United States
  Postal Service. If notice is given to a Party, it shall be given at the address for such Party set
  forth below. It shall be the responsibility of the Parties to notify the Escrow Agent and the other
  Party in writing of any name or address changes.

          if to UBS, then to:

                   UBS Legal Department – Americas Litigation
                   Attn: Patrick Shilling
                   1285 Avenue of the Americas
                   New York, NY 10019
                   Telephone No.: 212-713-3685
                   E-mail: patrick.shilling@ubs.com




                                                   6
  US-DOCS\115507286.12
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21              Entered 05/18/21 20:21:59     Page 22 of
                                          32



                   with a copy (which shall not constitute notice) to:

                   Latham & Watkins LLP
                   355 South Grand Avenue
                   Los Angeles, CA 90071
                   Attention: Jeffrey E. Bjork, Esq.
                   Telephone No.: 213-485-1234
                   Facsimile No.: 213-891-8763
                   E-mail: jeff.bjork@lw.com


          or, if to MSCF or Asset Holdings, then to:

                   Highland Multi Strategy Credit Fund, L.P.
                   c/o Highland Capital Management, L.P.
                   300 Crescent Court, Suite 700
                   Dallas, Texas 75201
                   Attention: Legal Department
                   Telephone No.: 972-628-4100
                   Facsimile No.: 972-628-4147
                   E-mail: notices@HighlandCapital.com

                   with a copy (which shall not constitute notice) to:

                   Pachulski Stang Ziehl & Jones LLP
                   Attention: Jeffrey Pomerantz, Esq.
                   10100 Santa Monica Blvd., 13th Floor
                   Los Angeles, CA 90067
                   Telephone No.: 310-277-6910
                   Facsimile No.: 310-201-0760
                   E-mail: jpomerantz@pszjlaw.com

          or, if to the Escrow Agent, then to:

                   Citibank, N.A.
                   Citi Private Bank
                   One Sansome Street, 24th Floor
                   San Francisco, CA 94144
                   Attn: Hamyd Mazrae
                   Telephone No.: 415-627-6044
                   Facsimile No.: 415-592-5584
                   E-mail: hamyd.mazrae@citi.com

  Notwithstanding the above, in the case of communications delivered to the Escrow Agent
  pursuant to the foregoing clause (i) through (iv) of this Section 11, such communications shall be
  deemed to have been given on the date received by the Escrow Agent. In the event that the


                                                       7
  US-DOCS\115507286.12
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21            Entered 05/18/21 20:21:59        Page 23 of
                                          32



  Escrow Agent, in its sole discretion, shall determine that an emergency exists, the Escrow Agent
  may use such other means of communication as the Escrow Agent deems appropriate.

          12.     Termination. This Agreement shall terminate on the first to occur of (a) the
  distribution of all of the amounts in the Escrow Funds in accordance with this Agreement or (b)
  delivery to the Escrow Agent of a written notice of termination executed jointly by the Parties
  after which this Agreement shall be of no further force and effect except that the provisions of
  Section 8 hereof shall survive termination.

          13.     Miscellaneous. The provisions of this Agreement may be waived, altered,
  amended or supplemented, in whole or in part, only by a writing signed by all of the parties
  hereto. Neither this Agreement nor any right or interest hereunder may be assigned in whole or
  in part by any party without the prior consent of the other parties. This Agreement shall be
  governed by and construed under the laws of the State of New York. Each party irrevocably
  waives any objection on the grounds of venue, forum non-conveniens or any similar grounds and
  irrevocably consents to service of process by mail or in any other manner permitted by
  applicable law and submits to the exclusive jurisdiction of the federal and state courts in the
  Borough of Manhattan in the City of New York. The parties hereby waive any right to a trial by
  jury with respect to any lawsuit or judicial proceeding arising from or relating to this Agreement.
  This Agreement may be executed in multiple counterparts, each of which shall be deemed an
  original, but all of which together shall constitute one and the same instrument. All signatures of
  the parties to this Agreement may be transmitted by facsimile or electronic transmission in
  portable document format (.pdf), and such facsimile or .pdf will, for all purposes, be deemed to
  be the original signature of such party whose signature it reproduces, and will be binding upon
  such party. If any provision of this Agreement is determined to be prohibited or unenforceable
  by reason of any applicable law of a jurisdiction, then such provision shall, as to such
  jurisdiction, be ineffective to the extent of such prohibition or unenforceability without
  invalidating the remaining provisions thereof, and any such prohibition or unenforceability in
  such jurisdiction shall not invalidate or render unenforceable such provisions in any other
  jurisdiction. The Parties represent, warrant and covenant that each document, notice, instruction
  or request provided by such Party to the Escrow Agent shall comply with applicable laws and
  regulations. Where, however, the conflicting provisions of any such applicable law may be
  waived, they are hereby irrevocably waived by the parties hereto to the fullest extent permitted
  by law, to the end that this Agreement shall be enforced as written. Except as expressly provided
  in Sections 7 and 8, nothing in this Agreement, whether express or implied, shall be construed to
  give to any person or entity other than the Escrow Agent and the Parties any legal or equitable
  right, remedy, interest or claim under or in respect of this Agreement or any funds escrowed
  hereunder.

         14.     Compliance with Court Orders. In the event that any escrow property shall be
  attached, garnished or levied upon by any court order, or the delivery thereof shall be stayed or
  enjoined by an order of a court, or any order, judgment or decree shall be made or entered by any
  court order affecting the property deposited under this Agreement, the Escrow Agent is hereby
  expressly authorized, in its sole discretion, to obey and comply with all writs, orders or decrees
  so entered or issued, which it is advised by legal counsel of its own choosing is binding upon it,
  whether with or without jurisdiction, and in the event that the Escrow Agent obeys or complies
  with any such writ, order or decree it shall not be liable to any of the Parties or to any other

                                                  8
  US-DOCS\115507286.12
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21             Entered 05/18/21 20:21:59       Page 24 of
                                          32



  Person, by reason of such compliance notwithstanding such writ, order or decree be subsequently
  reversed, modified, annulled, set aside or vacated.

          15.     Further Assurances. Following the date hereof, each party shall deliver to the
  other parties such further information and documents and shall execute and deliver to the other
  parties such further instruments and agreements as any other party shall reasonably request to
  consummate or confirm the transactions provided for herein, to accomplish the purpose hereof or
  to assure to any other party the benefits hereof.

          16.    Assignment. No assignment of the interest of any of the Parties shall be binding
  upon the Escrow Agent unless and until written notice of such assignment shall be filed with and
  consented to by the Escrow Agent (such consent not to be unreasonably withheld). Any transfer
  or assignment of the rights, interests or obligations hereunder in violation of the terms hereof
  shall be void and of no force or effect.

          17.    Force Majeure. The Escrow Agent shall not incur any liability for not performing
  any act or fulfilling any obligation hereunder by reason of any occurrence beyond its control
  (including, but not limited to, any provision of any present or future law or regulation or any act
  of any governmental authority, any act of God or war or terrorism, or the unavailability of the
  Federal Reserve Bank wire services or any electronic communication facility), it being
  understood that the Escrow Agent shall use commercially reasonable efforts which are consistent
  with accepted practices in the banking industry to resume performance as soon as reasonably
  practicable under the circumstances.

           18.    Compliance with Federal Law. To help the U.S. Government fight the funding of
  terrorism and money laundering activities and to comply with Federal law requiring financial
  institutions to obtain, verify and record information on the source of funds deposited to an
  account, the Parties agree to provide the Escrow Agent with the name, address, taxpayer
  identification number, and remitting bank for all Parties depositing funds at Citibank pursuant to
  the terms and conditions of this Agreement. For a non-individual person such as a business
  entity, a charity, a trust or other legal entity, the Escrow Agent will ask for documentation to
  verify its formation and existence as a legal entity. The Escrow Agent may also ask to see
  financial statements, licenses, an identification and authorization documents from individuals
  claiming authority to represent the entity or other relevant documentation.

          19.    Use of Citibank Name. No publicly distributed printed or other material in any
  language, including prospectuses, notices, reports, and promotional material which mentions
  “Citibank” by name or the rights, powers, or duties of the Escrow Agent under this Agreement
  shall be issued by any other parties hereto, or on such party’s behalf, without the prior written
  consent of the Escrow Agent.

                                           *   *   *   *   *




                                                   9
  US-DOCS\115507286.12
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21          Entered 05/18/21 20:21:59   Page 25 of
                                          32



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date
  set forth above.

                                            UBS SECURITIES LLC


                                            By:
                                            Name:
                                            Its:


                                            By:
                                            Name:
                                            Its:



                                            HIGHLAND MULTI STRATEGY CREDIT
                                            FUND, L.P.


                                            By:
                                            Name:
                                            Its:



                                            HIGHLAND CREDIT OPPORTUNITIES CDO
                                            ASSET HOLDINGS, LP


                                            By:
                                            Name:
                                            Its:




                                Signature Page to Escrow Agreement
  US-DOCS\115507286.12
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21   Entered 05/18/21 20:21:59   Page 26 of
                                          32



                                       ESCROW AGENT:

                                       CITIBANK, N.A.


                                       By:
                                       Name:
                                       Its:




 DB2/ 24823582.8

  US-DOCS\115507286.12
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21                              Entered 05/18/21 20:21:59                   Page 27 of
                                          32



                                                           Schedule 1

                                          ESCROW AGENT FEE SCHEDULE
                                             Citibank, N.A., Escrow Agent

  Acceptance Fee
  To cover the acceptance of the Escrow Agency appointment, the study of the Agreement, and
  supporting documents submitted in connection with the execution and delivery thereof, and
  communication with other members of the working group:

            Fee:                          WAIVED

  Administration Fee
  The annual administration fee covers maintenance of the Escrow Account including safekeeping
  of assets in the escrow account, normal administrative functions of the Escrow Agent, including
  maintenance of the Escrow Agent’s records, follow-up of the Agreement’s provisions, and any
  other safekeeping duties required by the Escrow Agent under the terms of the Agreement. Fee is
  based on Escrow Amount being deposited in a non-interest bearing deposit account, FDIC
  insured to the applicable limits.

            Fee:                          WAIVED

  Tax Preparation Fee
  To cover preparation and mailing of Forms 1099-INT, if applicable for the escrow parties for
  each calendar year:

            Fee:                          WAIVED

  Transaction Fees
  To oversee all required disbursements or release of property from the escrow account to any
  escrow party, including cash disbursements made via check and/or wire transfer, fees associated
  with postage and overnight delivery charges incurred by the Escrow Agent as required under the
  terms and conditions of the Agreement:

            Fee:                          WAIVED

  Other Fees
  Material amendments to the Agreement: additional fee(s), if any, to be discussed at time of
  amendment.



  TERMS AND CONDITIONS: The above schedule of fees does not include charges for out-of-pocket expenses or for any
  services of an extraordinary nature that Citibank or its legal counsel may be called upon from time to time to perform. Fees are
  also subject to satisfactory review of the documentation, and Citibank reserves the right to modify them should the characteristics
  of the transaction change. Citibank’s participation in this program is subject to internal approval of the third party depositing
  monies into the escrow account to be established hereunder. The Acceptance Fee, if any, is payable upon execution of the
  Agreement. Should this schedule of fees be accepted and agreed upon and work commenced on this program but subsequently
  halted and the program is not brought to market, the Acceptance Fee and legal fees incurred, if any, will still be payable in full.


  US-DOCS\115507286.12
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21                 Entered 05/18/21 20:21:59           Page 28 of
                                          32

                                               EXHIBIT A-1

                              Certificate as to UBS’ Authorized Signatures

  The specimen signatures shown below are the specimen signatures of the individuals who have been
  designated as authorized representatives of UBS and are authorized to initiate and approve transactions of
  all types for the escrow account or accounts established under this Agreement, on behalf of UBS. The
  below listed persons (must list at least two individuals, if applicable) have also been designated Call Back
  Authorized Individuals and will be notified by Citibank N.A. upon the release of Escrow Funds from the
  escrow account(s).

     Name / Title / Telephone                              Specimen Signature



     Name                                                  Signature


     Title


     Phone                                                 Mobile Phone (Required for DocuSign
                                                           Capabilities)




     Name                                                  Signature


     Title


     Phone                                                 Mobile Phone (Required for DocuSign
                                                           Capabilities)



     Name                                                  Signature


     Title


     Telephone                                             Mobile Phone (Required for DocuSign
                                                           Capabilities)

  NOTE: Actual signatures are required above. Electronic signatures, “Docusigned” signatures and/or
  signature fonts are not acceptable.

                                          Exhibit to Escrow Agreement
  US-DOCS\115507286.12
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21                Entered 05/18/21 20:21:59         Page 29 of
                                          32

                                              EXHIBIT A-2

                           Certificate as to the Funds’ Authorized Signatures

  The specimen signatures shown below are the specimen signatures of the individuals who have been
  designated as authorized representatives of the Funds and are authorized to initiate and approve
  transactions of all types for the escrow account or accounts established under this Agreement, on behalf
  of the Funds. The below listed persons (must list at least two individuals, if applicable) have also been
  designated Call Back Authorized Individuals and will be notified by Citibank N.A. upon the release of
  Escrow Funds from the escrow account(s)..

     Name / Title / Telephone                             Specimen Signature



     Name                                                 Signature


     Title


     Phone                                                Mobile Phone (Required for DocuSign
                                                          Capabilities)




     Name                                                 Signature


     Title


     Phone                                                Mobile Phone (Required for DocuSign
                                                          Capabilities)



     Name                                                 Signature


     Title


     Telephone                                            Mobile Phone (Required for DocuSign
                                                          Capabilities)

  NOTE: Actual signatures are required above. Electronic signatures, “Docusigned” signatures and/or
  signature fonts are not acceptable.

                                         Exhibit to Escrow Agreement
  US-DOCS\115507286.12
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21             Entered 05/18/21 20:21:59   Page 30 of
                                          32

                                             EXHIBIT B

                                Form of Joint Release Instruction

  [●], 202[●]

  Citibank, N.A.
  c/o Citi Private Bank
  One Sansome Street
  San Francisco, CA 94104
  Attn: Hamyd Mazrae
  E-mail: hamyd.mazrae@citi.com

  Re:     Joint Release Instruction
  Dear Mr. Mazrae,

         Reference is made to that certain Escrow Agreement by and among (i) UBS Securities
  LLC (“UBS”), (ii) Highland Multi Strategy Credit Fund, L.P. (“MSCF”) and Highland
  Credit Opportunities CDO Asset Holdings, LP (“Asset Holdings” and together with MSCF,
  the “Funds”) and (iii) CITIBANK, N.A. (the “Escrow Agent”), dated as of [●], 2020 (the
  “Escrow Agreement”). Unless otherwise indicated, all capitalized terms used and not otherwise
  defined herein have the respective meanings given to them in the Escrow Agreement.

         This notice constitutes a Joint Release Instruction signed jointly by UBS and the Funds
  pursuant to Exhibit A-1 and Exhibit A-2 to the Escrow Agreement.

          UBS and the Funds hereby jointly instruct the Escrow Agent, in accordance with Section
  4(a)i of the Escrow Agreement to release $[●] from the Escrow Account to [recipient], via wire
  transfer of immediately available funds to the following wire instructions:

          Name of Bank:                [●]
          ABA #:                       [●]
          Beneficiary Account #:       [●]
          Beneficiary Account Name:    [●]

         The Parties acknowledge that prior to the remittance of funds from the Escrow Account,
  the Escrow Agent will need to speak to an authorized representative of each of UBS and the
  Funds to confirm payment details.


                               [SIGNATURE PAGES FOLLOW]




                                      Exhibit to Escrow Agreement
  US-DOCS\115507286.12
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21       Entered 05/18/21 20:21:59   Page 31 of
                                          32

                                         Very truly yours,


                                         UBS SECURITIES LLC


                                         By:
                                         Name:
                                         Its:


                                         By:
                                         Name:
                                         Its:




                                Exhibit to Escrow Agreement
  US-DOCS\115507286.12
Case 19-34054-sgj11 Doc 2331-73 Filed 05/18/21       Entered 05/18/21 20:21:59   Page 32 of
                                          32

                                         Very truly yours,


                                         HIGHLAND MULTI STRATEGY CREDIT
                                         FUND, L.P.


                                         By:
                                         Name:
                                         Its:



                                         HIGHLAND CREDIT OPPORTUNITIES CDO
                                         ASSET HOLDINGS, LP


                                         By:
                                         Name:
                                         Its:




                                Exhibit to Escrow Agreement
  US-DOCS\115507286.12
